Citation Nr: 0928256	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in January 1971 after 20 
years of service.  He died in September 2006.  The appellant 
is his surviving spouse.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The certificate of death indicates that the Veteran died 
in September 2006 at the age of 74 from aspiration 
pneumonitis related to metastatic squamous cell carcinoma.  

2. At the time of the Veteran's death, service connection had 
been established for peripheral vascular disease to the right 
lower extremity (60 percent) and left lower extremity (40 
percent), hypertensive heart disease (60 percent), 
hypertension (10 percent), bilateral hearing loss (30 
percent) and chronic obstructive respiratory disorder (COPD) 
(30 percent).  He was totally disabled.  

3. The Veteran's service-connected disorders did not cause 
his death or contribute materially or substantially to the 
cause of his death.

4.  The disorder that resulted in the Veteran's death, 
aspiration pneumonitis as a result of metastatic squamous 
cell carcinoma, is unrelated to active duty service.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2008).

2.  The cause of the Veteran's death, aspiration pneumonitis 
as a result of metastatic squamous cell carcinoma, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (2002); 38 C.F.R. § 3.312 (2008).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2008).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2008).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2008).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there may be a reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2008).

Additionally, service connection for the cause of the 
Veteran's death may be granted if that cause resulted from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  
Continuity of symptomatology is required where the condition 
noted during service (or in the presumptive period) is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In this case, the Veteran died in September 2006.  At the 
time of his death, he was service connected for peripheral 
vascular disease to the right lower extremity (60 percent) 
and left lower extremity (40 percent), hypertensive heart 
disease (60 percent), hypertension (10 percent), bilateral 
hearing loss (30 percent) and COPD (30 percent).  He was 
totally disabled.  

The evidence of record indicates that in July 2006, he 
complained of a lump on the right side of his neck that was 
ultimately diagnosed as metastatic squamous cell carcinoma to 
a right cervical lymph node.  He received treatment after his 
initial diagnosis, including chemotherapy.  He was admitted 
into inpatient care in September 2006 with symptoms of 
vomiting, diarrhea, neutropenic fever and episodes of frank 
aspiration, and died days later.  The cause of death listed 
on his death certificate was aspiration pneumonitis due to 
metastatic squamous cell carcinoma.  

The appellant contends that the Veteran's service-connected 
COPD had deteriorated his respiratory health which, in turn, 
left his lungs unable to fight the aspiration pneumonitis 
that caused his death.  She also contends that his squamous 
cell carcinoma may have been a result of active duty service 
and should be service connected.  

The Board first considers whether the Veteran's already 
service-connected disabilities caused, or contributed 
substantially or materially, to cause his death.  In finding 
that it did not, the Board places significant probative value 
on the absence of a medical relationship between his service-
connected disabilities and the cause of his death, namely 
aspiration pneumonia. 

As the Veteran's death was related to respiratory failure, 
the Board initially concludes that his peripheral neuropathy, 
bilateral hearing loss, hypertension and hypertensive heart 
disease were either static in nature, did not affect a vital 
organ or were else unrelated to a respiratory condition.  
Therefore, further consideration of the impact of his 
service-connected disabilities on his death is confined to 
his COPD. 

However, neither the death certificate nor the treatment 
records in the days prior to the Veteran's death indicated 
that his service-connected COPD was a contributing factor to 
his death.  Indeed, the two disorders are distinct.  For 
definitional purposes only, COPD is a chronic condition 
relating to the persistent obstruction of bronchial air flow.  
On the other hand, aspiration pneumonitis relates to an 
infection from a foreign body in the lung.  Dorland's 
Illustrated Medical Dictionary (31st ed. 2007).  

Additionally, no medical professional has opined that a 
causal relationship exists between the Veteran's service-
connected COPD and the aspiration pneumonitis that caused his 
death.  For these reasons, the record does not support a 
finding that any of his service-connected disabilities were 
related to his ultimate demise.

Next, the Board will consider whether the Veteran's cause of 
death was incurred in or aggravated by active duty service.  
On this matter, the Board notes that the DD-214 indicates 
service in Vietnam.  As such, he is entitled to the 
presumption that he was exposed to herbicide agents, and any 
diagnosed disorder listed in 38 C.F.R. § 3.309(e) will be 
presumed to be service connected.  

First, the Veteran's service treatment records do not 
indicate an incurrence of aspiration pneumonia while on 
active duty.  While the treatment he received for COPD with 
spontaneous pneumothorax in both lungs is well documented, 
subsequent treatment records indicate that the pneumothorax 
events resolved and did not recur.  

Next, although a chest X-ray in March 1979 noted that the 
Veteran's lungs were overinflated with a flattened diaphragm, 
there is no indication that it was related to aspiration 
pneumonitis.  Moreover, according to the Veteran's May 2001 
VA examination, his history of mild COPD was noted, but his 
lungs were clear to percussion and auscultation and not 
restricted.  

The Veteran's service treatment records also do not indicate 
an incurrence of squamous cell carcinoma during active duty.  
The Board notes that he claimed entitlement to service 
connection for prostate cancer and for carcinomas secondary 
thereto in June 2000.  However, the evidence does not 
indicate that any of the disorders claimed at that time are 
related to the squamous cell carcinoma he was diagnosed with 
in 2006, nor was it noted either while in active duty or 
until its original diagnosis in July 2006.  Additionally, the 
Board points out that squamous cell carcinoma is not one of 
the enumerated disorders that is entitled to presumptive 
service connection under 38 C.F.R. § 3.309.  

Therefore, given the multi-year gap between discharge from 
active duty service and the diagnosis of squamous cell 
carcinoma and aspiration pneumonitis (35 years), continuity 
of symptoms is not established.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where Veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Additionally, as noted above, the evidence does 
not indicate a nexus between squamous cell carcinoma or 
aspiration pneumonitis and active duty.  

	In addition to the documented post-service treatment records, 
the Board must consider any statements by the appellant 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the appellant is competent to report her 
observations because this requires only personal knowledge as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  In this case, however, the neither the appellant has 
not asserted that the Veteran's symptoms related to 
aspiration pneumonitis or squamous cell carcinoma were 
present since active duty.  
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
the cause of the Veteran's death.  In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's aspiration pneumonitis or squamous 
cell carcinoma to active duty, despite the appellant's 
contentions to the contrary.  Specifically, his service 
treatment records and VA treatment records do not indicate 
that he incurred either disorder while on active duty.
	
The Board has also considered the appellant's statements and 
sworn testimony asserting a nexus between the Veteran's death 
and active duty service.  While the Board reiterates that the 
appellant is competent to report symptoms, including those as 
relayed through the Veteran during his life time, aspiration 
pneumonitis and squamous cell carcinoma are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran before 
his death and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to the appellant's 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
cause of death benefits and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  
However, the Board concludes that this error was not 
prejudicial to the appellant's claim.  First, she was later 
provided with correspondence informing her of the Veteran's 
service-connected disabilities.  Specifically, in the 
December 2007 Statement of the Case, his service-connected 
disabilities were listed.  Moreover, a subsequent 
supplemental Statement of the Case was issued in September 
2008.

Additionally, the appellant indicated that she was aware that 
the Veteran was service-connected for COPD through her 
statements contained in her October 2007 Notice of 
Disagreement.  Therefore, the Board concludes that, since the 
appellant was already aware of the Veteran's relevant 
service-connected disorders, she was not prejudiced by the 
notice error, and remand for this notice is unnecessary and 
would merely delay resolution.  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records.  

Further, the appellant was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge in May 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


